DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	In response to the amendment filed 06 August 2021, claims 1-20 remain pending.

Priority
3.	The present application is a continuation-in-part (CIP) of Application # 15/481819. According to MPEP 2139.01 (B), any claims in a CIP not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. In this case, claims 1-20 are not supported by the parent application because the parent application does not recite a stress-change feature that “reduces a complexity of tasks that need to be performed by the trainee”. Accordingly, claims 1-20 are afforded an effective filing date of 08 August 2019. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horseman et al. (US 2017/0162072 A1).
Regarding claims 1, 7 and 14, Horseman discloses a training system, the training system providing training on operation of a vehicle to a trainee, the training system comprising: 
a computer, the computer having a storage device (see Fig. 1); 
a plurality of training segments stored on the storage device and accessible by the computer (Par. 144); 
one or more graphics displays operatively coupled to the computer (Fig. 1); 
a sensor operatively coupled to the computer, the sensor configured to measure at least one biological indicator of stress in the trainee (Fig. 2); 
software running on the computer, the software presents the training segments to the trainee, simulating operation of the vehicle under control of the trainee through operator controls (Par’s. 144-145); 
while the software presents the training segments to the trainee, the software reads data from the sensor and the software calculates an instantaneous stress level of the trainee from the data (biometric data used to determine biometric states of user, such as stress level – Par. 136); 
if the instantaneous stress level exceeds a first predetermined threshold, the software notifies a trainer (if one or more biometric states 1320 exceeds boundary condition, prompts may be provided to a training provider – Par. 137); and 

a method of training a trainee in a use of a vehicle, the method using a training system having a computer that includes a storage device, the storage device having stored within a plurality of training segments (Fig. 1, Par. 144); 
the training system including a sensor, the sensor configured to measure at least one biological indicator of stress in the trainee, the training system including a seat where the trainee sits during a simulation (Fig. 2); 
the method includes: 
(a) presenting one of the training segments in the simulation; and
(b) monitoring inputs from the trainee, the inputs controlling an operation of the training system, the inputs from at least a steering device and a throttle device (Par. 145 – user is able to provide acceleration inputs), the steering device and the throttle device are operatively coupled to the computer and are located within the training system (Par’s. 144-145); 
(c) reading data from the sensor; 
(d) calculating an instantaneous stress level of the trainee from the data; 
(e) if the instantaneous stress level is greater than a first predetermined value, notifying a trainer (Par. 137); 

(g) repeating steps a-f (see Par. 155) (as per claim 7), and
a system for training a trainee regarding use of a vehicle the training system having a seat in which the trainee sits (user sits at computer to simulate driving), the system comprising: 
a computer (Fig. 1); 
a plurality of training segments accessible by the computer (Par. 144); 
a plurality of controls for operation by the trainee, the controls comprising at least a steering device, and a throttle device, the controls operatively coupled to the computer (Par’s. 144-145); 
a display operatively interfaced to the computer, the display for displaying one or more of the training segments sequentially to simulate an operation of the vehicle, the one or more training segments responsive to operation of the controls by the trainee (Par’s. 144-145); 
at least one sensor is operatively coupled to the computer, the at least one sensor configured to measure at least one biological indicator of instantaneous stress in the trainee (Par. 69); 
software running on the computer causes the computer to present the training segments and to calculate the instantaneous stress level of the trainee from the at least one biological indicator; 

if the instantaneous stress level is less than or equal to the first predetermined threshold and less than a second predetermined threshold, the software running on the computer causes the computer to select a stress-change feature that will increase a complexity of the training segment and to apply the stress-change feature to the training segment, thereby a complexity of the training segment is increased for increasing the instantaneous stress of the trainee (Par. 155) (as per claim 14)
To the extent that Horseman does not explicitly disclose if the stress level exceeds a second threshold, selecting a stress-change feature that reduces a complexity of tasks in order to reduce stress (as per claims 1, 7 and 14), such a modification would have been obvious to one of ordinary skill in the art at the time of the invention. Horseman discloses the general concept of altering complexity of driving tasks in order to change a user’s stress level in a desired direction. Therefore, modifying Horseman by reducing complexity in order to reduce stress would have been obvious to try, since it would involve choosing from a finite number of identified, predictable solutions (decreasing, increasing, or maintaining complexity of the driving task) in response to detected stress levels, with a reasonable expectation of success in maintaining the user’s level of stress within a desired range. 

Regarding claims 2-4, 6, 8-10, 12, 15, 16, and 18-20, Horseman further discloses:
if the instantaneous stress level is lower than a third predetermined threshold, then the software selects the stress-change feature that increase the complexity of the tasks that need to be 
the sensor recognizes facial expressions of the trainee and the software that calculates the instantaneous stress level of the trainee calculates the instantaneous stress level based upon the facial expressions of the trainee (Par. 110) (as per claims 3 and 20),
the stress level is calculated based upon galvanic skin response (Par. 69) (as per claims 4, 10 and 19), and
the stress-change feature includes changing a challenge of a road (Par. 155) (as per claims 6, 12 and 16), and
the stress level is calculated based upon heart rate (Par. 128) (as per claims 9 and 18).

Regarding claims 5, 13 and 17, Horseman does not appear to disclose the stress-change feature that reduces the complexity of the driving tasks that need to be performed by the trainee is selected from the group consisting of removing pedestrians, changing a grade of a road, widening the road, increasing lighting/visibility, quieting a simulated noise, reducing traffic, removing/adding other vehicles that are driving poorly, changing weather conditions, providing a rest station/pull-off, keeping traffic lights green, and lowering a brightness of a dashboard display, and reducing X/Y/Z movement of the training system. However, these limitations effectively only limit the claim by reciting the content being output on the display (i.e. removing pedestrians in the training segment). Thus these limitations are only found in the nonfunctional descriptive material and do not modify the structure of the system or alter how the display functions (i.e., the descriptive material does not reconfigure the display). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. . 

7.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horseman et al. (US 2017/0162072 A1) in view of Farrell et al. (US 2013/0250080 A1).
Regarding claim 11, Horseman does not appear to disclose, if the stress level is greater than a fourth predetermined threshold, notifying a first responder if the data indicates a health concern with the trainee. However, Farrell discloses that the concept and advantages of detecting a health issue for example based on a user’s heart rate and automatically notifying a first responder were known to those of ordinary skill in the art at the time of the invention (see abstract, Par. 20). Accordingly, it would have been obvious to one skilled in the art at the time of the invention to modify Horseman by notifying a first responder if a higher threshold is met, to obtain predictable results of providing an appropriate response to when the user’s stress level constitutes an emergency. 

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715